Citation Nr: 0127777	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  00-16 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the reduction of an apportionment of the veteran's VA 
compensation benefits on behalf of his minor child, D, from 
$140 to $25 monthly, effective April 1, 2000, was proper. 


WITNESSES AT HEARING ON APPEAL

Appellant and a friend.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from July 1979 to July 1982.  
The appellant is the mother of a minor child of the veteran, 
a daughter, "D," who was born in November 1985 and is in her 
custody.  This appeal is recognized as a contested claim.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 Special 
Apportionment Decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin, which 
denied the veteran's request that the apportionment of $140 
monthly on behalf of his minor child, D, be terminated, but 
proposed reducing the apportionment to $25.  The appellant 
and her friend testified against the proposed reduction at a 
hearing at the RO in February 2000.  By a decision dated in 
March 2000, the RO implemented the proposed reduction, and 
notified the parties that the reduction would be effective 
April 1, 2000.  The appellant submitted a timely notice of 
disagreement, and the RO issued a statement of the case to 
each party in June 2000.  The appellant thereafter submitted 
a timely substantive appeal in July 2000.  

The appellant requested a hearing before the Board.  The 
veteran was notified of the scheduled hearing, but did not 
attend or request a separate hearing.  The hearing was hel in 
Washington before the undersigned Board Member in August 
2001.

The Board notes that the issue in appeal is as stated on the 
title page of this decision.  The pendency of the appeal as 
to the March 2000 apportionment decision does not foreclose 
the appellant from submitting a new claim for an increase in 
the apportionment for D.  The Board notes that effective date 
regulations applicable to a claim for a change in an 
apportionment amount are different than the regulations 
pertaining to effective dates for claims for increase 
generally.  38 C.F.R. § 3.400(e) (2001).  Regulations 
governing simultaneously contested claims suggest that, where 
there is evidence of changes in circumstances during the 
pendency of an appeal in a contested claim, a new claim for a 
change in apportionment rate must be inferred, because 
otherwise, rights of one of the simultaneous claimants as to 
the claim based on the circumstances present at the time of 
the initiation of the appeal would be adversely affected.  
See 38 C.F.R. §§ 19. 100-19.102 (2001); see also 38 C.F.R. 
§ 20.500-20.502 (2001).  

With that in mind, the Board notes that in her July 2000 
substantive appeal as to the propriety of the reduction of 
the apportionment to $25, the appellant also claimed that her 
financial circumstances relevant to the appropriate 
apportionment for D, had changed in the interim.  This 
account as to substantial change in her circumstances was 
confirmed at the August 2001 hearing.  The appellant 
specifically requested a new special apportionment decision.  
The appeal before the Board as to the propriety of a $25 
apportionment for D as of April 1, 2000, does not preclude 
the appellant from requesting a new apportionment decision as 
to the appropriate amount for apportionment for D as of 
September 2000.  The apparent new claim for a change in 
apportionment submitted by the appellant during the pendency 
of this appeal is referred to the RO for further action as 
necessary. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim on appeal, as stated on the title 
page of this decision, has been obtained by the originating 
agency. 

2.  At the time of the March 2000 apportionment 
determination, the veteran was providing court-ordered 
support of $441 monthly on D's behalf, in addition to the 
apportionment of VA benefits for D.

3.  At the time of the March 2000 apportionment 
determination, the appellant and the veteran were both 
employed, and both had monthly expenses which exceeded their 
monthly incomes. 

4.  D did not have special needs or circumstances 
establishing hardship as of April 1, 2000, so as to warrant 
an apportionment in excess of $25, in addition to the court-
ordered support being provided by the veteran. 

5.  The reduction in apportionment for D to $25 as of April 
1, 2000 did not result in hardship for any party in interest 
at that time.


CONCLUSION OF LAW

When the RO made its March 2000 determination that a 
reduction in apportionment to $25 for the veteran's minor 
child, D, was appropriate, and implemented that determination 
effective April 1, 2000, that determination was proper, based 
on the evidence of record at the time of the determination.  
38 U.S.C.A. § 5307 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.57, 3.450, 3.451, 3.452, 3.453 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Matters

The veteran has contended, in essence, that an apportionment 
from his veterans' disability compensation in excess of $25 
monthly for the benefit of his child D was not appropriate, 
as he regularly contributed $441 monthly in court-ordered 
support for D, over and above the apportionment.  The 
appellant had contended that the April 2000 reduction in the 
apportionment on behalf of D from $140 to $25 was not 
appropriate and would result in hardship to D.  

The apportionment determination at issue in this appeal has 
been simultaneously contested by the veteran, who requested 
that a previously established $140 apportionment on behalf of 
D be terminated, and by D's mother, who argued that it was 
not appropriate to reduce the apportionment to D to $25.  The 
term "simultaneously contested claim" refers to the situation 
in which the allowance of one claim results in the 
disallowance of another claim involving the same benefit or 
the allowance of one claim results in the payment of a lesser 
benefit to another claimant.  38 C.F.R. § 20.3 (o) (2000).  

A claim which is simultaneously contested by more than one 
interested party is subject to special procedures.  Where a 
claim is simultaneously contested, all interested parties 
must be specifically notified of any action taken by the 
agency of original jurisdiction, of the right and time limit 
for initiating an appeal, and of the right to present 
testimony at a hearing and to be represented.  38 U.S.C.A. 
§ 7105A(a) (West 1991); 38 C.F.R. § 19.100 (2001).  

As with other appeals, appellate review of a simultaneously 
contested case is initiated by a notice of disagreement (NOD) 
and completed by a substantive appeal after a statement of 
the case (SOC) is furnished. 38 U.S.C.A. § 7105(a) (West 
1991).  However, in a simultaneously contested claim, to be 
timely, a NOD from the person or persons adversely affected 
must be filed within 60 days from the date of mailing of the 
notification of the determination to him or her; otherwise, 
that determination will become final.  Upon the filing of an 
NOD, all interested parties must be furnished with a copy of 
the SOC.  38 U.S.C.A. § 7105A(b); 38 C.F.R. § 19.101 (2001).  
When a substantive appeal is filed, its content is to be 
furnished to the other contesting parties to the extent that 
it contains information that could directly affect the 
payment or potential payment of the benefit that is the 
subject of the contested claim.  38 C.F.R. § 19.102 (2001).

Both parties have been afforded opportunity to present 
evidence and argument. Accordingly, the mandates of 38 C.F.R. 
§§ 20.502 and 20.504 (2001), pertinent to simultaneously 
contested claims, have been substantially fulfilled.  
Moreover, the Board specifically notes that the mandates of 
the governing regulations have been fulfilled as to the 
evidence relevant to the parties financial circumstances as 
of March 2000.  In particular, the Board notes that a March 
2000 letter to the appellant appears to advise her that, if 
she submits new evidence, i.e., evidence relating to 
financial circumstances after the March 2000 determination, 
she may reopen her claim, that is, a new claim for a change 
in the amount apportioned may be submitted.  As noted, above, 
she has taken action in compliance with those instructions 
and that apparent new claim requires the attention of the RO.

During the pendency of the current appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted into law.  
In general, the VCAA provides that the VA shall make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate their claims for benefits under 
laws administered by the Secretary of Veterans Affairs.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
August 2001 the VA implemented regulations to implement the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  The VCAA and its implementing regulations 
essentially provide that the VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  Because, in this case, the 
contesting parties have provided all evidence necessary to 
determine the issue before the Board, pertaining to their 
status at the time of the apportionment in issue was made 
effective, and because any evidence which could be obtained 
now would not be pertinent to that issue, there is no further 
apparent development required by consideration of the VCAA.   

II.  Pertinent Factual Background 

In January 1987 the veteran's ratings for his service 
connected disabilities were increased to a combined 30 
percent level; thus making him eligible for additional 
benefits by reason of having dependents.  38 U.S.C.A. § 1115.  
That 30 percent evaluation has remained in place since that 
time.  

In March 1995, the appellant filed a claim for an 
apportionment of the veteran's benefits on behalf of the 
child, D.  The child was recognized as his dependent and his 
award was increased to reflect that status.  By a Special 
Apportionment Decision issued in June 1995, $140 of the 
veteran's monthly disability benefits of $282 was apportioned 
to the appellant for the child.  At that time, the evidence 
reflected that the appellant had monthly income, after taxes, 
of just under $600, and had expenses greatly exceeding that 
income.  The evidence reflected that the veteran received an 
excellent salary from full-time employment by the United 
States Postal Service, in addition to his monthly disability 
compensation.  The veteran did not furnish specific income or 
expense information.  The evidence reflected that the veteran 
was not married and had no dependents other than D.  Given 
the available evidence and the relative circumstances of the 
parties, the apportionment of almost half of the benefit 
appears justified.  

However, in September 1999, the veteran requested that the 
apportionment on behalf of D be terminated.  The veteran 
stated that he was paying $441 monthly in court-ordered child 
support, in addition to the apportionment.  The appellant's 
testimony at her February 2000 hearing, prior to 
implementation of proposed reduction, confirmed that the 
veteran was paying court-ordered child support, and that his 
payment of that support was current and without arrearage.  

In support of the request to terminate the apportionment, the 
veteran also stated that, although he was not the custodial 
parent during the school year, his daughter lived with him 
during the summer.  The appellant has confirmed that D did 
live with the veteran when school was not in session during 
the summer, although their accounts vary as to the duration 
of the stay.  

The veteran also reported that he was the custodial parent 
for another dependent minor child, M.  That child had been 
added to his award, which reflects that he has two dependent 
children.  The veteran disclosed that he had income exceeding 
$2000 monthly, with inclusion of his VA compensation.  
However, after deductions for court-ordered child support, 
mortgage expenses, and childcare expenses for his minor child 
M, the veteran's reported expenses exceeded his reported 
income by more than $1,000 monthly.

The appellant's financial information reflected that her 
income included wages from her full-time employment with 
United Airlines, of $575, net, bi-weekly (approximately $1200 
per month), plus $441 monthly in child support from the 
veteran.  However, her reported expenses included a mortgage 
of approximately $600, monthly, car expenses of $350, and a 
Chapter 13 bankruptcy payment of $840 monthly; the appellant 
reported her expenses exceeded her income by about $2,000 
monthly, after consideration of child care, food, utilities, 
medical insurance, medical expenses, and other bills.  

At a hearing conducted in February 2000, the appellant 
testified that she received $581 monthly in child support for 
D from the veteran, consisting of $441 in court-ordered 
support and $140 from the VA apportionment.  She testified 
that the child support payments were current and no arrears 
were due.  She testified that she had incurred $339 in 
medical expenses for D for braces the past summer.  She 
testified, and provided a statement from a law office, that 
without the $140 apportionment, she would have difficulty 
meeting her bankruptcy plan payments.  

Under 38 U.S.C.A. § 5307, all or any part of the compensation 
payable on account of a veteran may be apportioned for the 
benefit of a spouse or child not living with or in the 
custody of the veteran, as may be prescribed by the 
Secretary.  A "general" apportionment may be paid under the 
circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an 
apportionment may be paid on behalf of a minor child if the 
child is not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the child's 
support.  However, if a veteran is otherwise providing for 
his child, no apportionment may be made pursuant to general 
apportionment provisions.  38 C.F.R. § 3.450(c) (2001).

A "special" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.451.  That regulation provides 
that, without regard to any other provision regarding 
apportionment, where hardship is shown to exist, benefits may 
be apportioned between the veteran and his or her dependents 
on the basis of the facts of the individual case as long as 
it does not cause undue hardship to the other persons in 
interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  The special apportionment was apparently meant to 
provide for an apportionment in situations including where 
the veteran may be providing some support for his dependents, 
but special circumstances exist which warrant giving the 
dependents additional support through apportionment of VA 
benefits.  38 C.F.R. § 3.451 (2001).

Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship while 
apportionment of less than 20 percent of his or her benefits 
would not provide a reasonable amount for any apportionee.  
Id.  In this case, the apportionment on behalf of the minor 
child D was initially set at $140, which was half of the 
veteran's monthly disability compensation of $280.  The 
evidence of record in March 2000 reflected that the veteran's 
financial circumstances had altered significantly, although 
his employment had not changed, as he was now the custodial 
parent of a minor child, M.  The evidence of record reflected 
that the veteran's monthly expenses exceeded his income, when 
expenses for support and apportionment to D and expenses for 
care of M were considered.  The evidence established that the 
financial status of D's custodial parent had also changed.  
She had much more income in 2000 than when the $140 monthly 
apportionment was originally granted on D's behalf, although 
her expenses had also increased and continued to exceed her 
income, and they included an $840 Chapter 13 bankruptcy 
payment.   

The appellant did not provide any testimony or other evidence 
that D, the apportionment claimant, had special needs which 
required an apportionment in excess of $25 monthly.  The 
appellant testified that she had difficulty paying for braces 
D had required the previous summer, but did not provide any 
evidence that there were remaining outstanding medical or 
dental bills.  There was no evidence that special educational 
or medical needs or other factors related to care of D 
established hardship.  The appellant testified regarding 
difficulty meeting bankruptcy payments if the apportionment 
on behalf of D were reduced, but did not provide evidence 
that special circumstances relating to D resulted in this 
hardship.  Bankruptcy payments are set with consideration of 
other reasonable expenses and would not normally be set so as 
to cause hardship, as the VA defines that term.  

At a Board hearing conducted in August 2001, the appellant 
testified that she was on medical leave and was not currently 
earning any income from employment.  She also provided 
evidence of medical expenses for D in 2000 and 2001, 
including an orthotic appliance ordered for D which she had 
not yet been able to purchase.  The Board notes that these 
medical expenses date almost exclusively after the March 2000 
apportionment decision, and therefore are new evidence to 
reopen the claim as to the appropriate amount of 
apportionment on behalf of D.  This evidence, to the extent 
that it relates to expenses incurred, and hardship which 
developed after April 1, 2000, is not relevant to the appeal 
before the Board, as limited by the issue as stated on the 
title page of this decision.  Rather this evidence relates to 
the matter referred to the RO in the Introduction section of 
this decision.  

There is no evidence of record which establishes that, at the 
time of the March 2000 apportionment decision on appeal, that 
special circumstances or hardship warranted an apportionment 
in excess of $25 on behalf of D, where the veteran was 
already under a court order to provide $441 monthly in child 
support and was providing current payment of such support.  
Certainly, a local court is in a much better position to 
assess the relative financial standing of the parties in a 
timely manner.  The Board is reluctant to supercede that 
judgment by supplementing a court order of support by 
ordering an apportionment change based on much less verified 
information.  

The veteran's award is increased by less that $25 in 
additional compensation monthly because the VA recognizes D 
as a dependent, but there is no hardship to the veteran 
apparent by the apportionment of that amount.  The only 
question of significance which remains is that of D's 
hardship.  

Ordinarily, apportionment of $25 monthly would not provide 
reasonable support on behalf of an apportionee.  However, in 
this case, as the apportionee, D, is receiving $441 monthly 
in addition to the apportionment by court order, an 
apportionment of $25 is not inadequate, and there is no 
regulatory bar to apportionment of that amount because it 
fails to provide reasonable support. 

The Board finds that the preponderance of the evidence 
establishes that an apportionment of $25 from the veteran's 
disability compensation benefits on behalf of his minor child 
D was appropriate at the time of the March 2000 
determination, which was effective April 1, 2000, since the 
veteran was providing court-ordered child support in the 
amount of $441 monthly in addition to the apportionment.  As 
noted above, the financial circumstances of the appellant, 
D's custodial parent, changed dramatically after the 
appellant submitted her substantive appeal as to the amount 
of apportionment appropriate effective April 1, 2000.  This 
decision, however, is limited to the appropriateness of an 
apportionment of $25 as of April 1, 2000.  On April 1, 2000, 
a $25 apportionment was appropriate, and the appellant's 
claim that an apportionment in excess of $25 was required on 
that date must be denied.  


ORDER

An apportionment of $25 on behalf of the veteran's minor 
child, D, was appropriate on April 1, 2000, under the 
circumstances at that time, and the appeal for an 
apportionment in excess of $25 at that time is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

